DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, GB2277075A in view Erickson et al., US Patent Application 2009/0167502 and Adam et al., US Patent Application Publication 20050037172.
Regarding claim 1, Taylor teaches a label including peelable resealable parts comprising a composite label (label stack assembly) 21 consists of five labels 22 arranged in a stack (the bottom label corresponds to the base layer and the remaining 4 labels correspond to the plurality of pages). Each of the plurality of pages 22 comprising a label material having a pressure-sensitive adhesive coating on a first face (page 9, lines 5-6) and a release agent on a second face (page 9, line 6-9); a tab 24 (page 9, line 14-16) coupled to each page, wherein each of said tabs extending outwardly from an end edge of the plurality of pages 22 where the tab is non-adhesive (page 9, lines 21-24). 

    PNG
    media_image1.png
    321
    562
    media_image1.png
    Greyscale

Taylor does not teach the label stack assembly comprising an RFID device or a deadening coating on the pages.
Erickson et al. teaches a label comprising a RFID a near field and far field device. (See ¶0012).
Adams teaches a label comprising an UV adhesive deadener. (See ¶0039 and 0041).
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the label taught by Taylor with a RFID device as taught by Erickson et al. to provide a means to track the item to which the label is attached. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the label taught by Taylor with a UV adhesive deadener as taught by Adams to provide a means to deactivate the adhesive and provide a means to peel the label from an adjacent label/base. (See column 2, lines 8-17).
Regarding claim 2, Taylor teaches the plurality of pages is at least partially peelable and re-sealable. (Page 9, lines 9-12).
Regarding claim 3, Taylor teaches the base layer (the bottom label) is attachable to an article such as base 202. (Page 9, line 25-26).
Regarding claim 6, Erickson et al. teaches a label comprising a RFID a near field and far field device. (See 1|0012).
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the label taught by Taylor with a far field coupling as taught by Erickson et al. to provide a means to track the item to which the label is attached. 
Regarding claim 8, Taylor teaches at least a portion (tab 24) of each of the plurality of tabs is visible when the label stack assembly is assembled. (See figure 3).
Regarding claim 9, Taylor teaches the plurality of pages 20 are configured to accept printed information. (Page 9,  lines 20-24).
Regarding claim 10, Taylor teaches the plurality of pages are all of the same dimension. (See figure 3).
Regarding claim 21, Taylor teaches a release agent (varnish) comprises a release coating. (Page 9, lines 6-9).
Regarding claim 25, Taylor teaches each of the plurality of pages further comprises a varnish. (Page 9, lines 6-9).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, GB2277075A in view Erickson et al., US Patent Application 2009/0167502 and Adam et al., US Patent Application Publication 20050037172 as applied to claim 1 above, and in further view of Bourque, Patent Application Publication 2019/0087705.
Regarding claim 5, Bourque teaches a RFID band comprising wet or dry RFID inlay. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the RFID taught by Erickson et al. as a “wet” RFID as taught by Bourque to provide an adhesive means. (See ¶0049). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, GB2277075A in view Erickson et al., US Patent Application 2009/0167502 and Adam et al., US Patent Application Publication 20050037172 as applied to claim 1 above, and in further view of Miles, US Patent 4907825.
Regarding claim 22, Taylor does not teach the release agent is silicone.  Miles teaches a release agent comprises silicone. (See column 6, lines 22-30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the release agent taught by Taylor of silicone as taught by Miles as a conventional release agent or as a matter of design. 

Allowable Subject Matter
Claims 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 6, 8-10, 21, 22 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cook, US 2021/0398459 (filed 10/26/2018) is cited to show a label comprising a protective layer 35 such as a thermal transfer varnish may be applied to all or part of the upper surface 34 either before or after printing the indicia 32.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631